Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner et al. (US PG PUB 20180341374), hereinafter" Faulkner".
Regarding Claim 1, Faulkner discloses:
A method comprising: 
receiving a user selection of an interface element located in a persistent user interface of an operating system desktop of a client device associated with a user account (i.e. method/system may receive a user selection of an UIE 302(3) [i.e. interface element] located in a persistent view 304 [i.e. a persistent user interface] of an graphical user interface GUI 300 generated over operating system 118 [i.e. operating system desktop] of a client device 106 associated with a user participating in conference session 104 using his/her participant profile account [i.e. a user account]) (106 & 118 - Fig. 1, 302(3) - Fig. 3A, Fig. 3B, ¶ 0040, ¶ 0055 and ¶ 0059 - 0060);

causing display, in response to the user selection of the interface element, of a set of user options for the meeting event (i.e. in response to the user selection of a share-control UIE 302(3) [i.e. the interface element], the client device may display the share-tray GUI 146 [i.e. a set of user options] comprising a plurality of salient content item UIEs 312 to enable the user to select and share various content items to the conference session 104 [i.e. the meeting event]) (146 & 312 - Fig. 3B and ¶ 0060), 
the set of user options comprising an option to access a content item for the meeting event (i.e. the share-tray GUI 146 [i.e. a set of user options] comprising a plurality of salient content item UIEs 312 to enable the user to select and share [i.e. an option to access] various content items [i.e. a content item] to the conference session 104 [i.e. the meeting event]; For example, the user may select an option to share: a browser, PS Tab, 
receiving a user selection of the option to access the content item for the meeting event (i.e. a user may select UIE 312(5) [i.e. the option] representing “File 1” to access the “File 1” [i.e. the content item] so that it may be shared to the conference session [i.e. the meeting]) (312(5) – Fig. 3B, ¶ 0066 and ¶ 0083); and 
accessing, in response to the user selection, the content item (i.e. in response to the user’s selection to UIE 312(5), the “File 1” [i.e. the content item] may be accessed) (¶ 0066 and ¶ 0082 - 0083).


Regarding Claim 4, Faulkner discloses:
wherein the meeting event is associated with a set of meeting participants (i.e. the meeting event may be associated with a plurality of participant profile accounts [i.e. a set of meeting participants]) (Fig. 1, Fig. 3A, ¶ 0053 and ¶ 0076), 
the method further comprising sharing, in response to the user selection, the content item with the set of meeting participants (i.e. in response to the user’s selection to UIE 312(5), the “File 1” [i.e. the content item] may be sent to the other participants' client computing devices) (¶ 0066 and ¶ 0082).





receiving, from the meeting service, a meeting name (i.e. the system may identify that the conference session [i.e. a meeting event associated with the user account] is entitled “Product Design Team Meeting” [i.e. the meeting event comprising a meeting name] by analyzing/querying the session data provided in devices 110 [i.e. a meeting service]) (Fig. 1, Fig. 3A, ¶ 0053 and ¶ 0076); and 
identifying at least one suggested content item based on the meeting name (i.e. the system may be configured to perform a keyword comparison search of individual content items with respect to a meeting title of the conference session [i.e. the meeting name]. For example, the system may analyze/query session data of devices 110 [i.e. a content management system] associated with the conference session 104 wherein the session data indicates that the conference session is entitled "Product Design Team Meeting." Then, the system may perform a keyword comparison search of a data file such as file one entitled "Product Review Slidedeck" to identify a similarity between the title of the meeting [i.e. using the meeting name] and content and/or a title of the particular file . As illustrated, the system has determined that file one entitled "Product Review Slidedeck" is the most salient data file [i.e. a suggested content item] with respect to the conference session [i.e. the file is suggested as salient to the meeting]) (136 – Fig. 1 and ¶ 0076),
wherein the option to access the content item for the meeting event comprises at least one of an option to access the at least one suggested content item or an option to add the at least one suggested content item to the meeting event (i.e. the system has determined that file one entitled "Product Review Slidedeck" is the most salient data file 


Regarding Claim 6, Faulkner discloses:
sharing the at least one suggested content item with a set of meeting participants in response to the user selection an option to add the at least one suggested content item to the meeting event (i.e. during the conferences session the user may open the share-tray to be able to quickly share content items from the user defined set of content items) (¶ 0076 – 0077).


Regarding Claim 7, Faulkner discloses:
wherein the set of user options further includes an option to search, on a content management system, for an existing content item to add to the meeting event (i.e. the share-tray GUI 146 may include a general search bar 330 [i.e. an option to search] that enables the user to search on the system 102 [i.e. a content management system]; For example, the user may have searched a particular content item entitled "Competitor's New Speakers" [i.e. an existing content item] and the share-tray GUI 146 may enable the user to share the content item to the stage of the conference session 104 [i.e. to add to the meeting event]) (330 – Fig. 3F and ¶ 0079 – 0080 and ¶ 0083).

Regarding Claim 8, Faulkner discloses:
wherein the set of user options further includes an option to join the meeting event (i.e. share-tray GUI [i.e. the set of user options] may include video UIE 302(1) for joining the conference session [i.e. meeting event] via video stream, and UIE 302(2) for joining the conference session [i.e. meeting event] via audio stream) (302(1) & 302(2) – Fig. 3A and ¶ 0055).


Regarding Claim 9, Faulkner discloses:
wherein the meeting event is identified based on a current time and a meeting time for the meeting event (i.e. the system may display that a particular conference session entitled "Product Design Team Meeting" is scheduled to start in 15 minutes [i.e. identified based on a current time and a meeting time]) (Fig. 3B, Fig. 5 and ¶ 0090).


Regarding Claim 10, Faulkner discloses:
wherein the persistent user interface is at least one of a system tray or menu bar of the operating system desktop (i.e. the persistent user interface may be a sidebar [i.e. menu bar] generated over operating system 118 [i.e. operating system desktop]) (¶ 0005 and ¶ 0081).



wherein the content item is associated with the meeting event (i.e. the system has determined that file one entitled "Product Review Slidedeck" is the most salient data file [i.e. content item] with respect to the conference session [i.e. the meeting event] thus associated to the stage of the conference session 104) (¶ 0076 and ¶ 0083), and 
wherein the option to access the content item is configured to open the content item (i.e. the client computing device may be configured to open a local instance of the particular salient content item when the user selects the particular salient content item UIE [i.e. the option to access the content item]) (¶ 0104).



Regarding Claim 12, Faulkner discloses:
A computing device (i.e. client device 106) (Fig. 1, Fig. 2, ¶ 0029 and ¶ 0046) comprising: 
one or more processors (i.e. processing unit(s) 202) (202 – Fig. 2 and ¶ 0046); and 
at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors (i.e. memory 216 and computer readable media 204) (Fig. 2 and ¶ ¶ 0047 – 0049), 
cause the computing device to: receive a user selection of an interface element located in a persistent user interface of an operating system desktop of a client device associated with a user account (i.e. method/system may receive a user selection of an UIE 302(3) [i.e. interface element] located in a persistent view 304 [i.e. a persistent user 
identify, based on a query to a meeting service, a meeting event associated with the user account (i.e. the system may identify the meeting event associated with each participant profile account [i.e. user account]; For example, the system may query session data 210/136 of data store 208 of devices 110 [i.e. a meeting service] to identify a total number of participants in a conference session [i.e. a meeting event], activity that occurs in the conference session [i.e. a meeting event], a list of invitees to the conference session, how the conference session [i.e. a meeting event] is conducted or hosted; Furthermore, the system may identify that the conference session [i.e. a meeting event associated with the user account] is entitled “Product Design Team Meeting” by analyzing/querying the session data provided in devices 110 [i.e. a meeting service]) (Fig. 1, Fig. 3A, ¶ 0053 and ¶ 0076); 
cause display, in response to the user selection of the interface element, of a set of user options for the meeting event (i.e. in response to the user selection of a share-control UIE 302(3) [i.e. the interface element], the client device may display the share-tray GUI 146 [i.e. a set of user options] comprising a plurality of salient content item UIEs 312 to enable the user to select and share various content items to the conference session 104 [i.e. the meeting event]) (146 & 312 - Fig. 3B and ¶ 0060), 
the set of user options comprising an option to create a content item for the meeting event  (i.e. the share-tray GUI 146 [i.e. a set of user options] comprising a plurality of 
receive a user selection of the option to create the content item for the meeting event (i.e. the user may select, from the share-tray GUI 146, an option to generate [i.e. create] “an aspect of an content item” [i.e. the content item] within the persistent view 304 on the client devices of the other participants participating in the conference session [i.e. the meeting event]; Furthermore, the share-tray GUI 146 may also include a tool tray to enable the user to utilize one or more of a "pointer" tool to point to portions of a shared content item, a "pen" tool to write directly over a portion of a shared content item [i.e. option to write/create the content item], and/or a "type" tool to enable the user to type directly over portions of a shared content item [i.e. option to type/create the content item]) (¶ 0083 and ¶ 0087); and 
initiate, in response to the user selection, creation of the content item (i.e. in response to the user selection, an aspect of the content item may be generated or new content item may be created, e.g. by writing, typing using pen/type tools) (¶ 0083 and ¶ 0087 - 0088).






wherein the instructions further cause the computing device to: transmit, to a content management system, a request to create the content item (i.e. the system may transmit instructions to a cloud computing service [i.e. a content management system] to create a record of one or more computing instructions received from the client computing device; e.g. instruction to transmit a data file to a particular user via an email message and/or an instant message, an instruction to upload a data file and/or content thereof into a cloud storage location [i.e. a request to create the content item], etc.) (¶ 0098).


Regarding Claim 14, Faulkner discloses:
wherein the meeting event is associated with a set of meeting participants (i.e. the meeting event may be associated with a plurality of participant profile accounts [i.e. a set of meeting participants]) (Fig. 1, Fig. 3A, ¶ 0053 and ¶ 0076), 
the instructions further cause the computing device to: transmit, to the content management system, a request to share the content item with the set of meeting participants (i.e. in response to the user’s selection to UIE 312(5) [i.e. a request to share the content item], the “File 1” [i.e. the content item] may be sent to the other participants [i.e. the set of meeting participants]; the file may be sent via cloud-based computing account [i.e. transmit a request to the content management system]) (¶ 0060 and ¶ 0066).




Regarding Claim 15, Faulkner discloses:
wherein the meeting event is associated with a set of meeting participants (i.e. the meeting event may be associated with a plurality of participant profile accounts [i.e. a set of meeting participants]) (Fig. 1, Fig. 3A, ¶ 0053 and ¶ 0076), 
the instructions further cause the computing device to: receive, from the meeting service, a meeting name (i.e. the system may identify that the conference session [i.e. a meeting event associated with the user account] is entitled “Product Design Team Meeting” [i.e. the meeting event comprising a meeting name] by analyzing/querying the session data provided in devices 110 [i.e. a meeting service]) (Fig. 1, Fig. 3A, ¶ 0053 and ¶ 0076); and 
identify at least one suggested content item based on the meeting name (i.e. the system may be configured to perform a keyword comparison search of individual content items with respect to a meeting title of the conference session [i.e. the meeting name]. For example, the system may analyze/query session data of devices 110 [i.e. a content management system] associated with the conference session 104 wherein the session data indicates that the conference session is entitled "Product Design Team Meeting." Then, the system may perform a keyword comparison search of a data file such as file one entitled "Product Review Slidedeck" to identify a similarity between the title of the meeting [i.e. using the meeting name] and content and/or a title of the particular file . As illustrated, the system has determined that file one entitled "Product Review Slidedeck" is the most salient data file [i.e. a suggested content item] with respect to the conference session [i.e. the file is suggested as salient to the meeting]) (136 – Fig. 1 and ¶ 0076), 



Regarding Claim 16, Faulkner discloses:
wherein the set of user options further includes an option to share a screen of the computing device with other participants of the meeting event (i.e. example includes a salient screen region 318(1) that includes a "Monitor 1" UIE 312(1) to enable the user to share content that is currently being displayed on a first monitor of the user's client computing device 106, and a "Monitor 2" UIE 312(2) to enable the user to share content that is currently being displayed on a second monitor of the user's client computing device 106) (312(1) & 312(2) – Fig. 3B and ¶ 0063).





A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause a computing device to (i.e. memory 216 and computer readable media 204 storing executable instructions executable by processing unit9s) 202) (202, 204 & 216 - Fig. 2 and ¶ ¶ 0047 – 0049), 
receive a user selection of an interface element located in a persistent user interface of an operating system desktop of a client device associated with a user account (i.e. method/system may receive a user selection of an UIE 302(3) [i.e. interface element] located in a persistent view 304 [i.e. a persistent user interface] of an graphical user interface GUI 300 generated over operating system 118 [i.e. operating system desktop] of a client device 106 associated with a user participating in conference session 104 using  his/her participant profile account [i.e. a user account]) (106 & 118 - Fig. 1, 302(3) - Fig. 3A, Fig. 3B, ¶ 0040, ¶ 0055 and ¶ 0059 - 0060); 
identify, based on a query to a meeting service, a meeting event associated with the user account, the meeting event comprising a meeting name (i.e. the system may identify the meeting event associated with each participant profile account [i.e. user account]; For example, the system may query session data 210/136 of data store 208 of devices 110 [i.e. a meeting service] to identify a total number of participants in a conference session [i.e. a meeting event], activity that occurs in the conference session [i.e. a meeting event], a list of invitees to the conference session, how the conference session [i.e. a meeting event] is conducted or hosted; Furthermore, the system may identify that the conference session [i.e. a meeting event associated with the user account] is entitled “Product Design Team Meeting” [i.e. the meeting event comprising a 
identify a suggested content item based on a query to a content management system using the meeting name (i.e. the system may be configured to perform a keyword comparison search of individual content items with respect to a meeting title of the conference session [i.e. the meeting name]. For example, the system may analyze/query session data of devices 110 [i.e. a content management system] associated with the conference session 104 wherein the session data indicates that the conference session is entitled "Product Design Team Meeting." Then, the system may perform a keyword comparison search of a data file such as file one entitled "Product Review Slidedeck" to identify a similarity between the title of the meeting [i.e. using the meeting name] and content and/or a title of the particular file . As illustrated, the system has determined that file one entitled "Product Review Slidedeck" is the most salient data file [i.e. a suggested content item] with respect to the conference session [i.e. the file is suggested as salient to the meeting]) (136 – Fig. 1 and ¶ 0076);
cause display, in response to the user selection of the interface element, of a set of user options for the meeting event (i.e. in response to the user selection of a share-control UIE 302(3) [i.e. the interface element], the client device may display the share-tray GUI 146 [i.e. a set of user options] comprising a plurality of salient content item UIEs 312 to enable the user to select and share various content items to the conference session 104 [i.e. the meeting event]) (146 & 312 - Fig. 3B and ¶ 0060), 
the set of user options comprising an option to associate the suggested content item to the meeting event (i.e. the system has determined that file one entitled "Product 



Regarding Claim 18, Faulkner discloses:
wherein the instructions further cause the computing device to: receive a user selection of the option to associate the suggested content item to the meeting event (i.e. a share -tray population GUI 500 that can be displayed on a client device 106 to enable a user to manually define [i.e. receive a user selection of the option to associate] one or more salient content items [i.e. the suggested content item] to be included within the share -tray GUI 146 of the conference session [i.e. meeting event]) (Fig. 5 and ¶ 0090); and
transmit, to the content management system, a request to share the suggested content item with a set of meeting participants for the meeting event (i.e. during the conferences session the user may open the share-tray to be able to quickly share content items from the user defined set of content items) (¶ 0076 – 0077).





Regarding Claim 19, Faulkner discloses:
wherein the set of user options comprising an option to open a content item (i.e. the salient content item UIEs 312 may be configured to "preview" content [i.e. to open a content item] to the user to enable the user to quickly identify which content items the user wishes to share. For example, as illustrated, individual ones of the salient content item UIEs 312 graphically display aspects of a corresponding salient content item from the subset 148) (¶ 0068).


Regarding Claim 20, Faulkner discloses:
wherein the persistent user interface is at least one of a system tray or menu bar of the operating system desktop (i.e. the persistent user interface may be a sidebar [i.e. menu bar] generated over operating system 118 [i.e. operating system desktop]) (¶ 0005 and ¶ 0081).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner as applied to claim 1 above, and further in view of Rung et al. (US PG PUB 20160057388), hereinafter "Rung".
Regarding Claim 2, Faulkner discloses all the features with respect to Claim 1 as described above.
In addition, Faulkner further teaches:
wherein the option to access the content item is configured to cause creation of the content item (i.e. the share-tray GUI 146 may also include a tool tray to enable the user to utilize one or more of a "pointer" tool to point to portions of a shared content item, a "pen" tool to write directly over a portion of a shared content item [i.e. option to write/create the content item], and/or a "type" tool to enable the user to type directly over portions of a shared content item [i.e. option to type/create the content item]) (¶ 0083 and ¶ 0087), 
the method further comprising: receiving, from the meeting service, meeting information for the meeting event (i.e. the system may identify that the conference session is entitled “Product Design Team Meeting” [i.e. information for the meeting event] by 
creating the content item (i.e. a "pen" tool to write directly over a portion of a shared content item [i.e. option to write/create the content item], and/or a "type" tool to enable the user to type directly over portions of a shared content item [i.e. option to type/create the content item]) (¶ 0083 and ¶ 0087).
However, Faulkner does not explicitly disclose:
including the meeting information in the content item.
On the other hand, in the same field of endeavor, Rung teaches:
receiving, from the meeting service, meeting information for the meeting event (i.e. the system may receive, from secure signature API [i.e. the meeting service], pages of transaction document image [i.e. meeting information] and transaction document field identifier [i.e. meeting information] that will be displayed in web conference [i.e. the meeting event]) (250 – Fig. 2, 410 – Fig. 4, ¶ 0029 and ¶ 0031);
creating the content item (i.e. participants may create signed copy of transaction document [i.e. the content item] by using interactive transaction document element) (520 - Fig. 5A, Fig. 7A, Fig. 7B, ¶ 0033 – 0034 and ¶ 0038); and 
including the meeting information in the content item (i.e. the signed copy of transaction document [i.e. the content item] signed during the conference/e-notary session [i.e. the meeting event] includes pages of transaction document image [i.e. the meeting information]) (Fig. 7B and ¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Faulkner to include the feature for including the meeting information in the content item as taught by Rung so that participants may interactive with the document /content item being discussed during the meeting event (¶ 0038).


Regarding Claim 3, Faulkner and Rung disclose, in particular Rung teaches:
wherein the content item is created according to a meeting content item template including a number of fields (i.e. the signed copy of transaction document [i.e. the content item] is created based on pages of transaction document image [i.e. the meeting information], and by filling out interactive transaction document field elements [i.e. a meeting content item template including a number of fields]; interactive transaction document field elements [i.e. a number of fields] are mapped with the transaction documents according to coordinates [i.e. a meeting content template]) (520 - Fig. 5A, Fig. 7A, Fig. 7B, ¶ 0031 and ¶ 0038), 
the method further comprising: populating the number of fields of the content item with the meeting information in accordance with the meeting content item template (i.e. the interactive transaction document field elements [i.e. the number of fields of the content item] are occupied/populated  together with  pages of transaction document image [i.e. the meeting information] according to the coordinate information [i.e. the meeting content item template]) (Fig. 7B, ¶ 0037, ¶ 0038 and ¶ 0040).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451